Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 6th day of September, 2004,
by and between NTL Incorporated, a Delaware corporation (the “Company”), and
Jacques Kerrest (the “Executive”).

 

WHEREAS, the Company wishes to employ the Executive as Chief Financial Officer
of the Company, effective not later than September 20th, 2004 (the “Effective
Date”);

 

WHEREAS the parties intend that (i) the Executive will reside in the United
Kingdom and perform duties on behalf of the consolidated enterprise as its Chief
Financial Officer while present in the United Kingdom, particularly with regard
to the UK business, and (ii) he will travel to the United States where he will
perform duties on behalf of the Company as its Chief Financial Officer, in each
case upon the terms and conditions of this Agreement; and

 

WHEREAS, the Executive wishes to accept such employment and to render services
to the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                                      Effectiveness.  This Agreement shall
become effective as of the Effective Date.

 

1

--------------------------------------------------------------------------------


 

2.                                      Employment Term.

 

(a)                                  The term of the Executive’s employment
pursuant to this Agreement (the “Employment Term”) shall commence as of the
Effective Date and shall end on December 31, 2006, unless the Employment Term
terminates earlier pursuant to Section 7 of this Agreement. The Employment Term
may be extended by mutual agreement of the Company and the Executive.

 

(b)                                  Title; Duties. During the Employment Term,
the Executive shall serve the Company as its Chief Financial Officer and, in
such capacity, shall perform such duties, services and responsibilities as are
commensurate with such position. In his capacity as, Chief Financial Officer,
the Executive shall report to the Chief Executive Officer of the Company. During
the Employment Term, the Executive shall be based in the United Kingdom but
shall undertake such overseas travel as is necessary for the proper performance
of his duties hereunder. During the Employment Term, the Executive shall devote
substantially all of his work time to the performance of the Executive’s duties
hereunder and will not, without the prior written approval of the Chief
Executive Officer of the Company, engage in any other business activity which
interferes in any material respect with the performance of the Executive’s
duties hereunder or which is in violation of written policies established from
time to time by the Company.

 

2

--------------------------------------------------------------------------------


 

3.                                      Monetary Remuneration.

 

(a)                                  Base Salary. During the Employment Term, in
consideration of the performance by the Executive of the Executive’s obligations
hereunder to the Company and its parents, subsidiaries, associated and
affiliated companies and joint ventures (collectively, the “Company Affiliated
Group”) in any capacity (including any services as an officer, director,
employee, member of any Board committee or management committee or otherwise),
the Company shall cause to be paid to the Executive an annual salary of £300,000
(the “Base Salary”), which shall accrue on a daily basis. The Base Salary shall
be payable in accordance with normal payroll practices in effect from time to
time for senior management generally: provided that the Executive may designate
at one time each year a percentage of cash compensation, not yet paid, to be
paid in U.S. Dollars, with the exchange rate set on the date that such
designation is made by reference to the noon buying rate as quoted by the
Federal Reserve Bank of New York. The Executive shall receive no additional
compensation for services that he provides to the Company Affiliated Group other
than as set forth herein.

 

(b)                                  Annual Bonus. During each fiscal year of
the Company that the Employment Term is in effect, the Executive shall be
eligible to earn a bonus in the sole discretion of the Board of (at target) 75%,
but subject to a maximum of 150%, of Base Salary (prorated for any partial
fiscal year) (the “Annual Bonus”) For Fiscal year 2004 the Annual Bonus
entitlement will be on a pro rata basis from the Effective Date to 31 December
2004. In addition, the

 

3

--------------------------------------------------------------------------------


 

Company shall cause the Executive to participate in the NTL Group Long Term
Incentive Plan.

 

(c)                                  Expatriate Package. During the Employment
Term and for any period during which the Executive is required by the Company to
live in the United Kingdom, the Executive and his family shall have the right to
receive the benefits of the Company’s standard expatriate benefits package (as
applied to comparable United States expatriate employees of the Company), but in
any event such benefits will be consistent with the terms set forth in Appendix
A hereto. Tax equalization shall be consistent with existing Company Tax
Equalization Policy, attached as Appendix B hereto, and incorporated by
reference.

 

4.                                      Equity-Based Compensation.

 

During the Employment Term, the Executive shall be eligible to receive options
to purchase common stock of the Company in addition to the options described in
Appendix C at such exercise prices, schedules as to exercisabillty and other
terms and conditions as determined in the sole discretion of the Board or its
Compensation Committee under the Amended and Restated NTL 2004 Stock Incentive
Plan or successor plan.

 

5.                                      Benefits.

 

(a)                                  During the Employment Term, the Executive
shall be entitled to participate in all of the employee benefit plans, programs,
policies and arrangements (including fringe benefit and executive perquisite
programs and

 

4

--------------------------------------------------------------------------------


 

policies) made available by the Company Affiliate Group to, or for the benefit
of, its executive officers in accordance with the terms thereof as they may be
in effect from time to time, in so far as such benefits are capable of being
provided in the United Kingdom.

 

(b)                                  Reimbursement of Expenses. During the
Employment Term, the Company shall cause the Executive to be reimbursed for all
reasonable business expenses incurred by the Executive in carrying out the
Executive’s duties, services and responsibilities under this Agreement. So long
as the Executive complies with the general procedures of the Company Affiliated
Group for submission of expense reports, receipts or similar documentation of
such expenses applicable to senior management generally.

 

6.                                      Vacations.   For each whole and partial
calendar year during the Employment Term, the Executive shall be entitled in
addition to public and Statutory holidays to 25 days of paid vacation (prorated
for any partial calendar year, except that for calendar year 2004, the vacation
entitlement shall be 8 days), to be credited and taken in accordance with the
Company’s policy as in effect from time to time for its similarly situated
executives.

 

7.                                      Termination; Severance.

 

(a)                                  Termination of Employment. The Company may
terminate the employment of the Executive in a Termination Without Cause upon

 

5

--------------------------------------------------------------------------------


 

30 days’ written notice to the Executive. The Company may (at its discretion) at
any time following the giving of such notice (but not exceeding the length of
the notice given) cease to provide work for the Executive in which event during
such notice period the other provisions of this Agreement shall continue to have
full force and effect but the Executive shall not be entitled to access to any
premises of the Company or any member of the Company Affiliated Group. In
addition, the employment of the Executive shall automatically terminate as of
the date on which the Executive dies or is Disabled. For the purposes of this
Agreement, the Executive shall be “Disabled” as of any date if, as of such date,
the Executive has been unable, due to physical or mental incapacity, to
substantially perform the Executive’s duties, services and responsibilities
hereunder either for a period of at least 180 consecutive days or for at least
270 days in any consecutive 365-day period, whichever may be applicable. Upon
termination of the Executive’s employment during the Employment Term because the
Executive dies or is Disabled, the Company shall cause the Executive (or the
Executive’s estate, if applicable) to be provided with death or disability
benefits (as applicable) pursuant to the plans, programs, policies and
arrangements of the Company Affiliated Group as are then in effect with respect
to executive officers. In addition, upon any termination of the Executive’s
employment during the Employment Term, the Company shall cause the Executive to
be paid any earned but unpaid portion of the Base Salary and Annual Cash Bonus.
Immediately following termination of the

 

6

--------------------------------------------------------------------------------


 

Executive’s employment for any reason, the Employment Term shall terminate.

 

(b)                                  Termination Without Cause; Constructive
Termination Without Cause. Upon a Termination Without Cause or a Constructive
Termination Without Cause, the Company shall, as soon as practicable following
the Executive’s execution and delivery to the Company of the general release of
claims set forth in Section 7(f) and, following the expiration of any applicable
revocation period, cause the Executive to be paid a lump-sum severance payment
of cash equal to the product of the Base Salary times 3.

 

(c)                                  Termination upon Non-Renewal of the
Employment Term. Unless the parties hereto agree otherwise, the Employment Term
and the Executive’s employment with the Company shall end on December 31, 2006.
In connection with such termination of employment, the Company shall, as soon as
practicable following the Executive’s execution and delivery to the Company of
the general release set forth in Section 7(f) and following the expiration of
any applicable revocation period, cause the Executive to be paid a lump-sum
severance payment of cash equal to one-half of the Base Salary. In the event
that the Executive has not obtained subsequent employment (as a common-law
employee, as an independent contractor or in any other capacity) by the end of
the six-month period following the date of termination pursuant to this Section
7(c), then, during each of the six calendar months after such six-month period,
the Company shall cause the Executive to be paid additional severance pay equal
to one-twelfth of the

 

7

--------------------------------------------------------------------------------


 

Base Salary; provided, that the right to additional severance pay pursuant to
this sentence shall terminate as to any unpaid portion of such severance pay
when the Executive first obtains any such subsequent employment. In addition, in
connection with a termination of employment pursuant to this Section 7(c), the
Company shall cause the Executive to be paid a full annual bonus for the
Company’s 2006 fiscal year, determined based on actual satisfaction of any
applicable performance goals during such fiscal year, with such bonus to be paid
promptly after the determination of the amount thereof and without application
of any mandatory deferral provisions or continued employment requirements.

 

(d)                                  Termination for Cause Upon a termination of
the Executive’s employment during the Employment Term by the Company for Cause,
or upon termination by the Executive with 30 days’ written notice given to the
Company (other than a Constructive Termination Without Cause), the Executive
shall be entitled to earned but unpaid Base Salary and benefits through the date
of termination, and the Executive shall not be entitled to any other payments or
benefits, in the nature of severance or termination.

 

Definitions

 

For purposes of this Agreement:

 

(i)                                     A “Constructive Termination Without
Cause” means a termination of the Executive’s employment during the Employment
Term by the

 

8

--------------------------------------------------------------------------------


 

Executive following the occurrence of any of the following events without the
Executive’s prior consent: (A) failure by the Company to continue the Executive
as the Chief Financial Officer (excluding a promotion); (B) any material
diminution in the Executive’s working conditions or authority, responsibilities
or authorities; (C) assignment to the Executive of duties that are inconsistent,
in a material respect, with the scope of duties and responsibilities associated
with his position as set forth herein; (D) any materially adverse change in the
reporting structure applicable to the Executive (but not including a change in
the person filling the position to which the Executive reports); (E) the failure
of the Company to maintain commercially reasonable directors’ and officers’
liability insurance; or (F) a Change in Control occurs and the Executive is
terminated in a Termination Without Cause during the period commencing on the
date of the Change in Control and ending on the first anniversary thereof. For
purposes of this Agreement, a “Change in Control” is defined in Appendix D
attached hereto, and incorporated by reference. The Executive shall give the
Company 10 days’ notice of the Executive’s intention to terminate the
Executive’s employment and claim that a Constructive Termination Without Cause
(as defined in (A), (B), (C), (D), (E) or (F) above) has occurred, and such
notice shall describe the facts and circumstances in support of such claim in
reasonable detail. The Company shall have 10 days thereafter to cure such facts
and circumstances if possible.

 

(ii)                                  A “Termination Without Cause” means a
termination

 

9

--------------------------------------------------------------------------------


 

of the Executive’s employment during the Employment Term by the Company other
than for Cause.

 

(iii) “Cause” means (x) the Executive is convicted of, or pleads guilty or nolo
contendere to, a felony or to any crime involving fraud, embezzlement or breach
of trust; (y) the willful or continued failure of the Executive to perform the
Executive’s duties hereunder (other than as a result of physical or mental
illness); or (z) in carrying out the Executive’s duties hereunder, the Executive
has engaged in conduct that constitutes gross neglect or willful misconduct,
unless the Executive believed in good faith that such conduct was in, or not
opposed to, the best interests of the Company and each member of the Company
Affiliated Group. The Company shall give the Executive 10 days’ notice of the
Company’s intention to terminate the Executive’s employment and claim that facts
and circumstances constituting Cause exist, and such notice shall describe the
facts and circumstances in support of such claim. The Executive shall have 10
days thereafter to cure such facts and circumstances if possible. If the Board
reasonably concludes that the Executive has not cured such facts or
circumstances within such time, Cause shall not be deemed to have been
established unless and until the Executive has received a hearing before the
Board (if promptly requested by the Executive) and a majority of the Board
within 10 days of the date of such hearing (if so requested) reasonably confirms
the existence of Cause and the termination of the Executive therefore;

 

(e)                                  Release; Full Satisfaction.
 Notwithstanding any other

 

10

--------------------------------------------------------------------------------


 

provision of this Agreement, no severance pay shall become payable under this
Agreement unless and until the Executive and the Company execute the general
release of claims in form attached as Appendix E, including where relevant a
release of any statutory claims, and such release has become irrevocable;
provided, that the Executive shall not be required to release any
indemnification rights, rights to benefits, and any accrued rights under this
Agreement. The payments to be provided to the Executive pursuant to this Section
7 upon termination of the Executive’s employment shall constitute the exclusive
payments in the nature of severance or termination pay or salary continuation
which shall be due to the Executive upon a termination of employment and shall
be in lieu of any other such payments under any severance or termination plan,
program, policy or other arrangement which has heretofore been or shall
hereafter be established by any member of the Company Affiliated Group.

 

(f)                                    Resignation. Upon termination of the
Executive’s employment for any reason, the Executive shall be deemed to have
resigned from all positions with any member of the Company Affiliated Group, as
applicable.

 

(g)                                 Cooperation Following Termination. Following
Termination of the Executive’s employment for any reason, the Executive agrees
to reasonably cooperate with the Company upon the reasonable request of the
Board and to be reasonably available to the Company with respect to matters
arising out of the Executive’s services to any member of the Company Affiliated

 

11

--------------------------------------------------------------------------------


 

Group. The Company shall cause the Executive to be reimbursed for, or, at the
Executive’s request, cause the Executive to be advanced, expenses reasonably
incurred in connection with such matters.

 

8.                                      Executive’s Representation. The
Executive represents to the Company that the Executive’s execution and
performance of this Agreement does not violate any agreement or obligation
(whether or not written) that the Executive has with or to any person or entity
including, without limitation, any prior employer.

 

9.                                      Executive’s Covenants.

 

(a)                                  Confidentiality. The Executive agrees and
understands that The Executive has been, and in the Executive’s position with
the Company the Executive will be, exposed to and receive information relating
to the confidential affairs of the Company Affiliated Group, including, without
limitation, technical information, business and marketing plans, strategies,
customer (or potential customer) information, other information concerning the
products, promotions, development, financing, pricing, technology, inventions,
expansion plans, business policies and practices of the Company Affiliated
Group, whether or not reduced to tangible form, and other forms of information
considered by the Company Affiliated Group to be confidential and in the nature
of trade secrets. The Executive will not knowingly disclose such information,
either directly or indirectly, to any person or entity outside the Company
Affiliated Group without

 

12

--------------------------------------------------------------------------------


 

the prior written consent of the Company; provided, however, that (i) the
Executive shall have no obligation under this Section 9(a) with respect to any
information that is or becomes publicly known other than as a result of the
Executive’s breach of the Executive’s obligations hereunder and (ii) the
Executive may (x) disclose such information to the extent he determines that so
doing is reasonable or appropriate in the performance of the Executive’s duties
or, (y) after giving prior notice to the Company to the extent practicable,
under the circumstances, disclose such information to the extent required by
applicable laws or governmental regulations or by judicial or regulatory
process. Upon termination of the Executive’s employment, the Executive shall
promptly supply to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Executive in the course of or otherwise in connection with the Executive’s
services to the Company Affiliated Group during or prior to the Employment Term.

 

(b)                                  Non-Competition and Non-Solicitation.
During the period commencing upon the Effective Date and ending on the 18-month
anniversary of the termination of the Executive’s employment with the Company,
the Executive shall not, as an employee, employer, stockholder, officer,
director, partner, associate, consultant or other independent contractor,
advisor, proprietor, lender, or

 

13

--------------------------------------------------------------------------------


 

in any other manner or capacity (other than with respect to the Executive’s
services to the Company Affiliated Group), directly or indirectly;

 

(i)                                     perform services for, or otherwise have
any involvement with, any business unit of a person, where such business unit
competes directly or indirectly with any member of the Company Affiliated Group
by owning or operating (x) broadband communications networks for telephone,
cable television or internet services or (y) transmission networks for
television and radio broadcasting, in each case principally in the United
Kingdom or Ireland (the “Core Business”); provided, however, that this Agreement
shall not prohibit the Executive from owning up to 1% of any class of equity
securities of one or more publicly traded companies;

 

(ii)                                  hire any individual who is, or within the
12 months prior to the Executive’s termination was, an employee of any member of
the Company Affiliated Group whose base salary at the time of hire exceeded
£65,000 per year and with whom the Executive had direct contact (other than on a
de minimis basis); or

 

(iii)                               solicit, in competition with any member of
the Company Affiliated Group in the Core Businesses, any business, or order of
business from any person that the Executive knows was a current or prospective
customer of any member of the Company Affiliated Group during the Executive’s
employment and with whom the Executive had contact;

 

14

--------------------------------------------------------------------------------


 

(c)                                  Proprietary Rights. The Executive assigns
all of the Executive’s interest in any and all inventions, discoveries,
improvements and patentable or copyrightable works initiated, conceived or made
by the Executive, either alone or in conjunction with others, during the
Employment Term and related to the business or activities of any member of the
Company Affiliated Group to the Company or its nominee. Whenever requested to do
so by the Company, the Executive shall execute any and all applications,
assignments or other instruments that the Company shall in good faith deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interest of any
member of the Company Affiliated Group therein. These obligations shall continue
beyond the conclusion of the Employment Term with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive during the Employment Term.

 

(d)                                  Acknowledgment. The Executive expressly
recognizes and agrees that the restraints imposed by this Section 9 are
reasonable as to time and geographic scope and are not oppressive. The Executive
further expressly recognizes and agrees that the restraints imposed by this
Section 9 represent a reasonable and necessary restriction for the protection of
the legitimate interests of the Company Affiliated Group, that the failure by
the Executive to observe and comply with the covenants and agreements in this
Section 9 will cause irreparable

 

15

--------------------------------------------------------------------------------


 

harm to the Company Affiliated Group, that it is and will continue to be
difficult to ascertain the harm and damages to the Company Affiliated Group that
such a failure by the Executive would cause, that the consideration received by
the Executive for entering into these covenants and agreements is fair, that the
covenants and agreements and their enforcement will not deprive the Executive of
an ability to earn a reasonable living, and that the Executive has acquired
knowledge and skills in this field that will allow the Executive to obtain
employment without violating these covenants and agreements. The Executive
further expressly acknowledges that the Executive has received an opportunity to
consult independent counsel before executing this Agreement.

 

10.                               Indemnification.

 

(a)                                  To the extent permitted by applicable law,
the Company shall indemnify the Executive against, and save and hold the
Executive harmless from, any damages, liabilities, losses, judgments, penalties,
fines, amounts paid or to be paid in settlement, costs and reasonable expenses
(including, without limitation, attorneys’ fees and expenses), resulting from,
arising out of or in connection with any threatened, pending or completed claim,
action, proceeding or investigation (whether civil or criminal) against or
affecting the Executive by reason of the Executive’s service from and after the
Effective Date as an officer, director or employee of, or consultant to, any
member of the Company Affiliated Group, or in any capacity at the request of any
member of the Company Affiliated

 

16

--------------------------------------------------------------------------------


 

Group, or an officer, director or employee thereof, in or with regard to any
other entity, employee benefit plan or enterprise (other than arising out of the
Executive’s acts of misappropriation of funds or actual fraud). In the event the
Company does not compromise or assume the defense of any indemnifiable
identifiable claim or action against the Executive, the Company shall promptly
cause the Executive to be paid to the extent permitted by applicable law all
costs and expenses incurred or to be incurred by the Executive in defending or
responding to any claim or investigation in advance of the final disposition
thereof; provided, however, that if it is ultimately determined by a final
judgment of a court of competent jurisdiction (from whose decision no appeals
may be taken, or the time for appeal having lapsed) that the Executive was not
entitled to indemnity hereunder, then the Executive shall repay forthwith all
amounts so advanced. The Company may not agree to any settlement or compromise
of any claim against the Executive, other than a settlement or compromise solely
for monetary damages for which the Company shall be solely responsible, without
the prior written consent of the Executive, which consent shall not be
unreasonably withheld. This right to indemnification shall be in addition to,
and not in lieu of, any other right to indemnification to which the Executive
shall be entitled pursuant to the Company’s Certificate of Incorporation or
By-laws or otherwise.

 

(b)                                  Directors’ and Officers’ Insurance. The

 

17

--------------------------------------------------------------------------------


 

Company shall use its best efforts to maintain commercially reasonable
directors’ and officers’ liability insurance during the Employment Term which
will cover the Executive.

 

1.1.                            Miscellaneous.

 

(a)                                  Non-Waiver of Rights. The failure to
enforce at any time the provisions of this Agreement or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of either party to enforce
each and every provision in accordance with its terms. No waiver by either party
hereto at any tune of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar conditions or provisions
at that time or at any prior or subsequent time.

 

(b)                                  Notices. All notices required or permitted
hereunder will be given in writing, by personal delivery, by confirmed facsimile
transmission (with a copy sent by express delivery) or by express next-day
delivery via express mail or any reputable courier service, in each case
addressed as follows (or to such other address as may be designated):

 

 

If to the Company:

NTL House, Bartley Wood Business Park,

 

 

Hook, Hampshire RG27 9UP

 

 

Attention: Carolyn Walker, Group HR Director

 

 

Fax: +44 1256 752 454

 

18

--------------------------------------------------------------------------------


 

 

If to the Executive:

Jacques Kerrest

 

 

7436 Old Maple Square

 

 

McLean, Virginia 22102

 

 

Fax: 1 703 749 0277

 

 

Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

 

(c)                                  Binding Effect Assignment. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, personal representatives, estates, successors
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, the Executive shall not assign all or any portion of this
Agreement without the prior written consent of the Company.

 

(d)                                  Entire Agreement. This Agreement
constitutes the complete understanding between the parties with respect to the
Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and any member
of the Company Affiliated Group. Without limiting the generality of this Section
12(d), effective as of the Effective Date, this Agreement supersedes any
existing employment, retention, severance and change-incontrol agreements or
similar arrangements or

 

19

--------------------------------------------------------------------------------


 

understandings (collectively, the “Prior Agreements”) between the Executive and
the Company and any member of the Company Affiliated Group, and any and all
claims under or in respect of the Prior Agreements that the Executive may have
or assert on or following the Effective Date shall be governed by and completely
satisfied and discharged in accordance with the terms and conditions of this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.

 

(e)                                  Severability. If any provision of this
Agreement, or any application thereof to any circumstances, is invalid, in whole
or in part, such provision or application shall to that extent be severable and
shall not affect other provisions or applications of this Agreement.

 

(f)                                    Governing Law, Etc. This Agreement shall
be governed by and construed in accordance with the internal laws of England and
Wales, without reference to the principles of conflict of laws. Both parties
irrevocably submit to the exclusive jurisdiction of the courts of England and
Wales.

 

(d)                                  Modifications. Neither this Agreement nor
any Provision hereof may be modified, altered, amended or waived except by an
instrument in writing duly signed by the party to be charged.

 

(e)                                  Number and Headings. Whenever any words
used

 

20

--------------------------------------------------------------------------------


 

herein are in the singular form, they shall be construed as though they were
also used in the plural form in all cases where they would so apply. The
headings contained herein are solely for purposes of reference, are not part of
this Agreement and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(f)                                    Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

(Signature page follows)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has executed this Agreement as of the day and year first above
written, in each case effective as of the Effective Date.

 

 

NTL INCORPORATED

 

 

 

 

 

/s/ Simon Duffy

 

 

By: Simon Duffy

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Jacques Kerrest

 

 

Jacques Kerrest

 

22

--------------------------------------------------------------------------------


 

Appendix A

 

DRAFT   NTL: ASSIGNMENT COMPENSATION SUMMARY SHEET

 

 

(i) Personal / Assignment Information

 

Assignee Name:

 

Jacques Kerrest

 

Home Country:

United States of America

Host Country:

United Kingdom

Length of Assignment:

 

To 31st December 2006

Annual Leave Entitlement:

 

5 weeks

Accompanied Assignment:

 

Partner:

ý

(tick if accompanying)

 

 

Dependant(s):

n/a

(total accompanying assignee)

Assignment Remuneration Details

 

 

 

Assignment Base Salary (Gross):

 

£300,000

Tax Equalized:

 

Yes

Home for Tax Equalisation Purposes:

 

As per NTL policy

 

 

 

Tick if
Applies

 

Maximum Spend (£)

Ernst & Young LIP Tax Services

 

ý

 

As Agreed with Ernst & Young

Pre-Assignment Visit - Hotel Accommodation

 

ý

 

As per NTL policy

Pre-Assignment Visit - Daily Per Diem

 

ý

 

As per NTL policy

Relocation Allowance

 

ý

 

£5,000

Temporary Accommodation

 

ý

 

As per NTL policy

Housing

 

ý

 

£1,850 per week

Furniture Hire

 

ý

 

As per NTL policy

Company Car Cash Allowance

 

ý

 

£10,620 per annum

Home Leave

 

ý

 

As per NTL policy

 

Other Details

 

 

 

Pension

As per NTL policy (Company payment to US NTL Inc. 401(k) plan of 2/3rds of
Executive’s actual contribution to a maximum of 6% of base salary).

 

 

Social Security

Home

 

 

Healthcare

Cigna International Plan for self, spouse and daughter Juliana

 

 

Disability Insurance

UNUM Group Plan (for self)

 

 

Vision Plan

As per NTL policy

 

NOTE: THIS DOCUMENT ONLY PROVIDES A SUMMARY, REFERENCE MUST BE
MADE TO THE NTL EXPATRIATE POLICY AND THE NTL TAX EQUALISATION POLICY
FOR CONDITIONS ATTACHING TO ALL ITEMS DESCRIBED ABOVE

 

23

--------------------------------------------------------------------------------


 

Appendix B

 

NTL INCORPORATED

US TAX & SOCIAL SECURITY EQUALISATION POLICY

Effective 1st January 2004

 

A.        Objective

 

A US tax & social security equalisation policy has been established for
employees on assignment from the USA, as an employee’s actual tax liability will
be different from what it would have been had the employee not left the USA. 
This policy only applies to employees who are entitled to tax equalisation under
the terms of their Contract of Employment and/or Terms of Assignment
Letter/Assignment Compensation Summary Sheet.

 

Throughout this policy the masculine gender has been used for simplification and
is to be read in the feminine gender whenever appropriate.

 

The objective of this policy is to ensure that the employee pays approximately
no more or no less tax/social security on income and benefits than he would have
paid had that employee remained living and working in the USA.

 

By equalising income tax/social security costs for its employees, NTL Inc.
intends that each employee shall fully comply with the tax filing and payment
requirements imposed by the fiscal authorities in the host country and the USA.
Assistance will be provided to the employee by Ernst & Young LLP in order to
meet their Tax Return filing requirements. (Also refer to Section 3.5 of the
“Expatriate Policy”)

 

NTL Inc. reserves the right to amend this Tax Equalisation Policy as necessary.

 

B.         Reporting Obligations

 

NTL Inc. requires that all employees be familiar and comply fully with all
applicable national and local laws. In connection with tax/social security
matters, the following guidelines ensure that NTL Inc. and its employees will
meet those requirements.

 

•                               NTL Inc. regards timely compliance with
worldwide income tax/social security requirements as a mandatory obligation of
each employee.

 

•                               An employee must conduct himself at all times so
as to avoid charges of fiscal evasion or abuse, or of violation of local law,
which could jeopardise in any way his standing personally or as a representative
of NTL Inc.

 

•                               An employee is expected to exercise care and
attention in minimising his liability for worldwide income taxes/social security
contributions in accordance with appropriate principles of fiscal planning. An
employee must co-operate with NTL Inc. to ensure that his home and host country
Tax Returns are filed in such a manner as to produce the lowest possible tax
permitted by law.

 

Each employee is required to report taxable income and pay income taxes to the
taxing authorities which have jurisdiction during the period of his assignment.
The income tax/social security contributions to be paid by each employee will be
governed by the fiscal laws and regulations under which the authorities operate.

 

24

--------------------------------------------------------------------------------


 

Failure to Comply:

 

Upon notification by Ernst & Young LLP to NTL Inc. of an employee’s failure to
comply with all the above requirements, the employee will be given by written
notice one month to comply.

 

If after that time the employee continues to be non compliant a penalty
hypothetical tax rate of 50% will be imposed on all income specified under
Section D(1) below.

 

If after three months from the date of the above written notice the employee is
still non-compliant, entitlement to tax equalisation will cease immediately
together with eligibility for assistance under Section C below and Section 2.2
of the “Expatriate Policy”.  This will result in the employee being personally
responsible for payment of all tax and social security liabilities on worldwide
income, as well as the preparation and filing of all Tax Returns.

 

C.                           Tax Return Preparation Assistance

 

It is the responsibility of each employee to ensure that the proper Tax Returns
are filed when due. NTL Inc. has engaged Ernst & Young LLP to assist employees
in meeting this obligation. The fee for such services will be borne directly by
NTL Inc.

 

Tax Returns prepared by Ernst & Young LLP will be kept confidential by them.
However, in completing annual tax equalisation reconciliation calculations,
limited essential information will be extracted from the actual home/host
country Tax Returns to facilitate operation of this Tax Equalisation Policy.

 

D.            Implementation of Tax Equalisation

 

NTL Inc. will continue to withhold actual US Social Security contributions from
the compensation relating to the assignment period, subject to any statutory
limits and the terms of this Tax Equalisation Policy

 

Under this Tax Equalisation Policy, each employee will have a total income tax
and social security liability approximating to his liability had he not been
assigned outside the USA.  This position is achieved by calculating a
preliminary hypothetical tax/social security liability and reducing the
employee’s compensation by that amount.

 

In order to ensure that the preliminary hypothetical tax retained during a year
is as near as possible to an employee’s final hypothetical tax obligation to NTL
Inc., an estimate of the employee’s personal income and allowable itemised
deductions will need to be provided to Ernst & Young LLP at the commencement of
the assignment and in January of each subsequent year of assignment.

 

Having reduced compensation by a retained hypothetical US income tax, NTL Inc.
will assume responsibility for paying the employee’s actual worldwide income tax
and social security liabilities, if any.

 

25

--------------------------------------------------------------------------------


 

After the close of the year, and after an employee’s US Federal (and State, if
required) Tax Return has been filed, Ernst & Young LLP will prepare a year-end
reconciliation. The “preliminary hypothetical US tax” will be adjusted, to
reflect actual income and deductions in place of estimated amounts used at the
beginning of the year. This reconciliation will be the basis of a final
settlement between NTL Inc. and the employee of that year’s income tax
reimbursement.

 

1.                Hypothetical US tax (retained from pay)

 

Hypothetical tax represents an estimate of the employee’s US Federal and State
tax obligations on his projected taxable income. The Federal hypothetical tax
will be calculated using actual filing status, current dependency exemptions and
tax rates for the taxable year.

 

NTL Inc. policy is to calculate hypothetical State tax based upon a fixed rate
of 6% of hypothetical “adjusted gross income”.  The fixed State tax rate will be
reviewed every three years but there will be no mid assignment rate changes.

 

In summary, income to be included in the hypothetical tax calculations is as
follows:-

 

•                                base salary (net after deduction of employee
401k contributions and employee pre-tax medical contributions)

•                                bonus

•                                all income from stock based incentives

•                                group term life

•                                personal passive (investment) income

 

(See section 2(a) below for further definitions)

 

If married, passive income of the employee’s spouse will also be included.
Subject to the specific exception below, spousal salary and/or other earned
income from employment performed outside the USA, however, is specifically
excluded from the hypothetical calculation. Rationale: A spouse is eligible to
make an election under the IRS Code Sec.911 for a foreign earned income
exclusion in their own right. This, plus credit for foreign taxes paid on
foreign source wages, should result in no incremental US tax being due on such
income. The spouse remains personally liable for all foreign income tax and
social security contributions due.

 

In arriving at hypothetical taxable income, deductions will be available for:

 

•                               actual amounts claimed on Federal Tax Return to
arrive at “adjusted gross income”.

 

•                               actual itemised deductions per Federal Tax
Return, excluding any itemised deductions funded by NTL.

 

26

--------------------------------------------------------------------------------


 

•                               actual mortgage interest and real estate taxes
paid per Federal Income Tax Return Schedule A, form 1040 as filed with the IRS.

 

•                               a deduction will be given for hypothetical State
taxes payable to NTL.

 

The hypothetical US income tax retained from pay may be changed by NTL Inc.
during the course of a year whenever there is a change in:

 

•                      the employee’s compensation; or

•                      401(k) contribution; or

•                      other NTL Inc. income/related deductions; or

•                      a change in filing status or number of dependants.

 

Also, upon prompt notification to Ernst & Young LLP and verification of US
itemised deductions and deductible losses and adjustments such as US rental
losses, etc. NTL Inc. may reduce the retained hypothetical tax to give the
employee the appropriate reduction in retained hypothetical tax. Conversely, NTL
Inc. may increase the retained hypothetical tax in order to collect the
additional hypothetical US income tax on net personal income such as dividends,
interest, capital gains etc.

 

The hypothetical US income tax retained from pay is not a withholding tax and
should not be confused with the amount of US income tax withholding to which the
employee may have been subject prior to their assignment. The two amounts are
calculated in different ways and will often be different in amount. The
hypothetical US income tax is simply a negative item in the employee’s
compensation package which, because it approximates to his tax obligation for
the year on NTL Inc. income, provides the employee with approximately the same
net level of spendable income as if they had remained in the home location.

 

Spousal Income - Exception

 

In the event that both spouses are employed by NTL Inc. and on foreign
assignment, the hypothetical tax liability will be based on the inclusion of all
income (as above) and calculated on the basis of the married filing joint tax
rates. The hypothetical taxes payable by each spouse will be in proportion to
their respective gross income (as defined above), but net of 401k contributions
and/or other NTL Inc. income/related deductions.

 

2.                Final Hypothetical US Tax (for tax reimbursement purposes)

 

As stated above, after the close of the year, the “preliminary hypothetical US
tax” will be adjusted to a “final hypothetical US tax” based on actual amounts.
This hypothetical US tax then becomes the “final” tax burden which an employee
must bear for the year.

 

Because the USA taxes its citizens and green-card holders on worldwide income,
the final hypothetical US tax will be based not only on NTL Inc. base salary and
bonus, etc as defined in Section 1 above, but also on the

 

27

--------------------------------------------------------------------------------


 

employee’s taxable net personal income or loss, adjustments to income, and in
most circumstances on his actual itemised deductions as well. In the absence of
a reduction in the preliminary hypothetical US tax as discussed above, the NTL
Inc. employee with losses, alimony or itemised deductions will likely receive a
cash reimbursement from NTL Inc. after the end of the year. On the other hand,
an NTL Inc. employee with net personal income will be obliged to make a cash
payment to NTL Inc. after the end of the year equal to the additional
hypothetical tax on such income. Such employees are thereby on notice that they
must have sufficient cash to pay this hypothetical tax on personal income, or
make arrangements for NTL Inc. to retain it through payroll. Any additional
hypothetical tax due to NTL/from NTL must be settled by either the employee or
NTL as appropriate within 30 days of receipt of the finalised tax equalisation
settlement from Ernst & Young LLP.

 

The final hypothetical US tax will be based on the following items:

 

(a)  NTL Inc. Income

 

•                                Base salary, less 401(k) contributions and any
other pre-tax employee contributions. (For this purpose, in the case of an
employee who works a part-year on assignment for NTL Inc. and who works a
part-year for NTL Inc. in the US base salary will be the sum of the two
part-year base salaries).

 

•                                Cash bonuses and any other cash incentive
compensation.

 

•                                Income from all NTL Inc. stock based
incentives, including, but not limited to, non-qualifying stock options (NQSO)
and Incentive Stock Options (ISO)

 

•                                Imputed income from group term life insurance
and any other employee benefit considered taxable in the US which the employee
would have received independent of his assignment.

 

•                                Assignment related allowances and
reimbursements including the one month relocation allowance (See Expatriate
Policy) are excluded from all calculations of hypothetical tax to ensure that
NTL Inc. bears the full cost of any tax imposed on these items.

 

(b)  Net Personal Income

 

“Net personal income” is the positive amount, which results from subtracting
“personal losses” from “personal income”. NTL Inc. reserves the right to “cap”
the amount of net personal income which it will tax equalise under this policy,
and also to limit its reimbursement of host country taxes thereon when such
taxes could have been avoided by following the tax advice of Ernst & Young LLP.

 

“Personal income” encompasses income earned or received from sources other than
NTL Inc. It includes, but is not limited to, amounts

 

28

--------------------------------------------------------------------------------


 

from the following sources which are taxable on an employee’s actual US Tax
Return:

 

•                               Dividends.

 

•                               Interest.

 

•                               State income tax refunds.

 

•                               Net capital gain, including the taxable gain
from the sale of an employee’s US principal residence and gain from the sale of
any residence owned by the employee in the country of assignment or any other
country outside the USA

 

•                               Net rental income (but excluding NTL Inc. funded
expenses).

 

•                               Net partnership income.

 

(See “The Expatriate Policy” Sections 3.10 & 5.2 for general rules for house
sales)

 

“Personal Income” also includes:

 

•                               Any salaries or compensation received by the
employee prior to, or subsequent to, the International Assignment, while
self-employed or employed by a corporation unrelated to NTL Inc..

 

•                               Any salaries, compensation or self-employment
income received by the employee’s spouse prior to, or subsequent to, the
International Assignment.

 

During the period of the employee’s assignment, to the extent that an employee’s
spouse has a job in the host country, or is self-employed there, the spouse will
be fully responsible for any income and social taxes imposed on the spouse’s
income. In this circumstance, the year-end US tax equalisation calculation will
not reflect a final hypothetical US income tax on such income; and in
calculating the actual US income tax if any, attributable to the spouse’s
income, the spouse will receive the full benefit of the spouse’s “earned income
exclusion” and the appropriate “foreign tax credit” available under US tax law.

 

“Personal losses” encompass losses funded exclusively by the employee. This
category includes, but is not limited to:

 

•                                Net capital loss deductible on the actual US
income Tax Return.

 

•                                Net rental loss deductible on the actual US
income Tax Return (but excluding any NTL Inc. funded expenses).

 

29

--------------------------------------------------------------------------------


 

•                                Net partnership loss deductible on the actual
US income Tax Return.

 

(c)  Net Personal Loss

 

“Net Personal Loss is the negative amount which results from subtracting
“personal losses” from “personal income”.

 

(d)  Deductions

 

The following deductions which are not funded by NTL Inc. will be allowed in
arriving at an employee’s hypothetical taxable income for purposes of computing
his final hypothetical US income tax:

 

•                  Adjustments to gross income claimed on the employee’s actual
US income Tax Return for the taxable year, such as alimony and deductible IRA
contributions; plus

 

•                  the amount of actual itemised deductions deductible on an
employee’s US income Tax Return for the taxable year plus the amount of the
final hypothetical State income tax for the year.

 

An employee’s actual itemised deductions will be reduced by those expenses which
were reimbursed (directly or in the form of an allowance) by NTL Inc.

 

The phase out of itemised deductions for high income tax payers will be
recalculated based upon the hypothetical stay at home income included in the
final annual tax equalisation settlement

 

(e)  Tax Rates & Filing Status

 

In computing the final hypothetical US income tax, the tax rates and filing
status to be used are those used on the actual US Federal  income Tax Return and
the fixed State tax rate (See Section 1 above) for the year.

 

3.                Reimbursement of Actual Worldwide Income Taxes & Social
Security

 

Having reduced an employee’s compensation by a retained hypothetical US income
tax which is later adjusted to a final hypothetical US tax, NTL Inc. will
reimburse the actual amount of worldwide income taxes paid by an employee as
well as local social taxes paid, if any.

 

30

--------------------------------------------------------------------------------


 

Whenever an employee must pay a local income or social tax, NTL Inc. will at
that time pay the amount of such tax to or on behalf of the employee. This
includes local income and social taxes in the form of:-

 

•                               Withholding taxes which NTL Inc. is required to
pay over to the assignment country government.

 

•                               Estimated tax filings made during the year.

 

•                               Payment of the balance due with the assignment
country income Tax Return or upon final assessment for the tax year.

 

In all cases, the employee’s cash flow will not be reduced by tax payments to
the assignment country government.

 

Verification of the actual amount of local taxes paid by each employee will be
provided by Ernst & Young LLP, which will communicate the amount thereof to NTL
Inc.. An amount equal to any local tax refunds must be paid or turned over to
NTL Inc. by the employee, since NTL Inc. (and not the employee) will have funded
all local taxes.

 

4.                Year-End US Tax Equalisation

 

After an employee’s US Tax Return has been filed, Ernst & Young LLP will prepare
a tax reconciliation calculation.

 

NTL Inc. will provide to Ernst & Young LLP the salary and other information
(retained hypothetical tax, etc.) necessary to complete this form. Ernst & Young
LLP will send the year-end US Tax reconciliation to NTL Inc. and the employee.
Both parties will review and approve the calculations provided by Ernst & Young
LLP.

 

The year-end US Tax reconciliation will reconcile the preliminary hypothetical
US income tax with the final hypothetical US income tax for the year. It will
also disclose the actual US income tax for the year (if any) which, under this
policy, is fully reimbursable by NTL Inc.. The reconciliation will then indicate
the net reimbursement owed to/by the employee, and NTL Inc. Reimbursement will
be made promptly, within 30 days of Ernst & Young LLP issuing the calculation.

 

NTL Inc. will reimburse the employee for all interest and penalties relating to
NTL Inc. income except when the assessment of the interest and penalties results
from the negligence or fault of the employee; e.g., a delay in submitting data
booklets or tax questionnaires to Ernst & Young LLP which in turn prevents the
timely filing of a return. (Also see Section B above)

 

NTL Inc. will also reimburse interest imposed on any balance due resulting from
an extended due date for filing US Tax Returns granted to US taxpayers residing
overseas.

 

31

--------------------------------------------------------------------------------


 

5.                Credits Allowed against US tax for Host Country Taxes Paid

 

Any tax credits for host country taxes (referred to as “foreign tax credits”)
paid or reimbursed by NTL Inc. which reduce an employee’s US income tax
liability prior to, during or subsequent to his assignment, will be for the
benefit of NTL Inc..  This repayment is to be made within 14 days of receipt
from the IRS.

 

It also includes tax credits (reimbursed by NTL Inc.) which are carried back or
carried forward, regardless of whether the income in the carryback or carry
forward year is related to the International Assignment.  In such instances, an
employee must pay the amount of his tax refund received from the Internal
Revenue Service, plus interest, to NTL Inc..  This payment is to be made within
14 days of receipt of the refund.

 

6.                Net Operating Losses

 

Any net operating losses resulting from exclusions available to US citizens
working abroad will be considered to be for the benefit of NTL Inc., because the
tax benefit of these personal losses will have been fully realised by the
employee in the hypothetical tax calculation.  This includes a net operating
loss which is carried back or carried forward regardless of whether the income
in the carryback or carry forward year is related to the International
Assignment.  In such instances, an employee must pay the amount of his tax
refund received from the Internal Revenue Service and applicable State tax
authority, plus interest, to NTL Inc..  This payment is to be made within 14
days of receipt of the refund.

 

7.                Subsequent Adjustments

 

Assignment country government or US Internal Revenue Service or State government
examinations of employee Tax Returns are not uncommon.  When they occur, the
year-end US or local tax equalisation for that year will be recomputed, if
necessary, with adjustments made as appropriate.

 

NTL will pay or reimburse reasonable fees, subject to prior approval, incurred
by Ernst & Young LLP for dealing with US IRS or foreign tax notices, audits and
examinations.

 

8.                “Tax on Tax”

 

Whenever NTL Inc. reimburses local or US income taxes (either currently, or in
the following year), such reimbursements themselves constitute taxable income
for US income tax purposes and, generally, for assignment country tax purposes
as well.  Under this Tax Equalisation Policy any “final” tax paid with respect
to income tax reimbursements will be fully reimbursed by NTL Inc. and grossed up
as appropriate.

 

32

--------------------------------------------------------------------------------


 

For repatriated employees receiving tax reimbursements during the year
subsequent to termination of their International Assignment, the payment may be
grossed up to include any final tax due on the reimbursement in order to keep
the employee whole.

 

9.                Short-term loans/advances

 

Even though compensation is reduced by the US hypothetical tax, it may be
necessary for NTL Inc. to withhold actual US or local taxes as applicable, and
to remit these taxes to the proper US and local taxing authorities.  In order to
ease the employee’s cash flow burden, the employee in such cases will receive a
loan or tax advance equal to the host and/or US taxes withheld, with the
approval of NTL Inc.  The total loan or tax advanced will be settled in the
following year at the time the Year-End US Tax Equalisation or local tax
reconciliation is prepared.]

 

10.              Annual settlement with employee

 

When the Year-End US Tax Equalisation calculations result in a balance due to
the employee, the amount will first be applied against any outstanding loans or
tax advances for the same year.  The remainder will be paid by NTL Inc. to the
employee.

 

If loans for a particular year exceed the amount of the tax equalisation balance
due, the employee must repay such excess loans to NTL Inc. within 14 days of
receiving the applicable refund of taxes from the US or host country taxing
authorities.  NTL Inc. reserves the right to recapture all unpaid tax loans by
reducing the employee’s base salary.

 

11.              Treatment of new, returning, terminated and retired employees

 

For an employee who is hired, transferred, terminated or who returns home during
the year, the Year-End US Tax Equalisation will be adjusted in order to compare:

 

•                               Hypothetical US income tax retained from
compensation (described above) during the portion of the year spent on
International Assignment,

 

•                               Final hypothetical US income tax (described
above) on the entire year’s income, and

 

•                               Actual US income tax liability on Form 1040 for
the entire year.

 

Where the employee was employed by an employer other than NTL Inc. or any
affiliate during the year, compensation from the employee’s previous or
subsequent employer will be treated as personal income and will therefore be
subject to US hypothetical tax and will be fully tax equalised.

 

33

--------------------------------------------------------------------------------


 

Where the employee spent part of the year (either pre-assignment or post
assignment) in the US he will be fully responsible for applicable State income
taxes assessed during such part-year periods, except to the extent that such
State income taxes are increased by a NTL Inc. allowance on which NTL Inc.
assumes responsibility for paying actual taxes.

 

12.              Treatment of employees who are married to participants in tax
equalisation policies of other employers

 

For an employee whose spouse is employed in the host country by entities other
than NTL Inc. and is covered by a tax equalisation policy of another employer,
the manner in which the final hypothetical tax and reimbursable US and local
taxes are calculated will be determined on a case-by-case basis.  This approach
will ensure that an NTL Inc. employee receives the protection to which he is
entitled under the NTL Inc. US Tax & Social Security Equalisation Policy by
eliminating any distorted results which could occur if the standard calculations
were performed.

 

34

--------------------------------------------------------------------------------


 

Appendix C

 

NTL Incorporated Equity-Based Compensation

 

Options to purchase common stock of NTL Incorporated

 

The Executive will be granted 200,000 options at an exercise price equal to the
fair market value on the Effective Date.

 

Vesting period = five years

 

The options granted will vest 20% on each anniversary of the Effective Date.

 

Other terms: The options will be subject to the Company’s standard form of stock
option agreement.

 

35

--------------------------------------------------------------------------------


 

Appendix D

 

A “Change in Control” shall be deemed to occur if the event set forth in any one
of the following paragraphs shall have occurred:

 

(i)                                     Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (a)
of Paragraph (iii) below; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the date the Plan is adopted by the Board of Directors of
the Company (“Board”), constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including, without limitation, a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (a) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation

 

36

--------------------------------------------------------------------------------


 

continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directory or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by the
stockholders of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

 

37

--------------------------------------------------------------------------------


 

For purposes of this Appendix D:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such terms shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, except that a Person shall not be deemed to be
the Beneficial Owner of any securities which are properly filed on a Form 13-G.

 

38

--------------------------------------------------------------------------------


 

Appendix E

 

RELEASE AGREEMENT

 

In consideration of the severance payments and benefits provided for or referred
to in the Employment Agreement, dated as of August 14, 2004, to which the
undersigned is a party (the “Benefits”), and the release from the undersigned
set forth herein, NTL Incorporated (the “Company”) and the undersigned agree to
the terms of this Release Agreement.

 

1.               The undersigned acknowledges and agrees that the Company is
under no obligation to offer the undersigned the Benefits, unless the
undersigned consents to the terms of this Release Agreement. The undersigned
further acknowledges that he is under no obligation to consent to the terms of
this Release Agreement and that the undersigned has entered into this agreement
freely and voluntarily.

 

2.               The undersigned voluntarily, knowingly and willingly releases
and forever discharges the Company and its Affiliates, together with their
respective officers, directors, partners, shareholders, employees, agents, and
the officers, directors, partners, shareholders, employees, agents of the
foregoing, as well as each of their predecessors, successors and assigns
(collectively, “Releases”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever that the undersigned or his executors, administrators, successors or
assigns ever had, now has or hereafter can, shall or may have against Releases
by reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the undersigned. The release being provided
by the undersigned in this Release Agreement includes, but is not limited to,
any rights or claims relating in any way to the undersigned’s employment
relationship with the Company, or the termination thereof, or under any statute,
including the federal Age Discrimination in Employment Act of 1967, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, each as amended, and any other
federal, state or local law or judicial decision (U.S. and non-U.S.).

 

3.               The undersigned acknowledges and agrees that he shall not,
directly or indirectly, seek or further be entitled to any personal recovery in
any lawsuit or other claim against the Company or any other Release based on any
event arising out of the matters released in paragraph 2.

 

39

--------------------------------------------------------------------------------


 

4.               Nothing herein shall be deemed to release (i) any of the
undersigned’s rights to the Benefits, (ii) any of the benefits that the
undersigned has accrued prior to the date this Release Agreement is executed by
the undersigned under the Company’s employee benefit plans and arrangements, or
any agreement in effect with respect to the employment of the undersigned or
(iii) any claim for indemnification as provided under Section 10 of the
Employment Agreement.

 

5.               In consideration of the undersigned’s release set forth in
paragraph 2, the Company knowingly and willingly releases and forever discharges
the undersigned from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action and demands of any nature whatsoever
that the Company now has or hereafter can, shall or may have against him by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Company, provided, however, that
nothing herein is intended to release any claim the Company may have against the
undersigned for any illegal conduct or conduct constituting gross negligence or
willful misconduct in connection with his employment with the Company.

 

6.               The undersigned acknowledges that the Company has advised him
to consult with an attorney of his choice prior to signing this Release
Agreement.  The undersigned represents that, to the extent he desires, he has
had the opportunity to review this Release Agreement with an attorney of his
choice.

 

7.               The undersigned acknowledges that he has been offered the
opportunity to consider the terms of this Release Agreement for a period of at
least twenty-one days, although he may sign it sooner should he desire. The
undersigned further shall have seven additional days from the date of signing
this Release Agreement to revoke his consent hereto by notifying, in writing,
the Secretary of the Company. This Release Agreement will not become effective
until seven days after the date on which the undersigned has signed it without
revocation.

 

 

 

 

 

Jacques Kerrest

 

 

 

 

 

NTL Incorporated

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

40

--------------------------------------------------------------------------------